                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                    8:18CR301

           v.
                                                                       ORDER
KRISTA PARKER and CHARLES NEIL
PARKER,

                        Defendants.


       This matter is before the Court on separate motions to suppress and motions to sever filed
respectively by defendants Krista Parker (“Krista”) (Filing Nos. 53 and 55) and Charles Neil
Parker (“Charles” and collectively, “defendants”) (Filing No. 50 and 48). The magistrate judge 1
issued an order and findings and recommendation (“order and recommendation”) (Filing No. 70)
on the motions, denying the defendants’ motions to sever without prejudice and recommending
that the Court deny the defendants’ motions to suppress.

       The defendants individually objected (Filing Nos. 71 and 73). Krista objected to the
magistrate judge denying her motion to sever and recommending denial of her motion to suppress.
Charles only objected to the magistrate judge’s recommendation to deny his motion to suppress.

       The Court may reconsider the magistrate judge’s denial of the motions to sever if “the
magistrate judge’s order is clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A). As
for the defendants’ motions to suppress, the Court must conduct a de novo review of “those
portions of the report or specified proposed findings or recommendations to which objection is
made.” 28 U.S.C. § 636(b)(1)(B). The Court “may accept, reject, or modify the recommendation,
receive further evidence, or resubmit the matter to the magistrate judge with instructions.” Fed.
R. Crim. P. 59(b)(3).




       1
       The Honorable Michael D. Nelson, United States Magistrate Judge for the District of
Nebraska.
       The Court adopts the magistrate judge’s factual findings, to which neither defendant has
objected. After careful review, the Court finds Krista has failed to show the magistrate judge’s
well-reasoned conclusion denying her motion to sever was clearly erroneous or contrary to the
law. See 28 U.S.C. § 636(b)(1)(A). Her objection is overruled for the reasons stated in the order
and recommendation.

       Having conducted de novo review of the order and recommendation, the defendants’
objections, and the balance of the record in this case, the Court further overrules the defendants’
objections to the magistrate judge’s recommendation to deny their motions to suppress, accepts
the magistrate judge’s recommendations on the motions to suppress, and denies the defendants’
motions to suppress, all based on the reasoning in the order and recommendation. See 28 U.S.C.
§ 636(b)(1)(B). Accordingly,

       IT IS ORDERED:
       1.      Defendant Krista Parker’s objection (Filing No. 73) to the recommendation to deny
               her motion to suppress is overruled.
       2.      Defendant Charles Neil Parker’s objection (Filing No. 71) to the recommendation
               to deny his motion to suppress is overruled.
       3.      The magistrate judge’s findings and recommendation (Filing No. 70) are accepted.
       4.      The magistrate judge’s ruling on defendant Krista Parker’s motion to sever (Filing
               No. 53) is affirmed.
       5.      Defendant Krista Parker’s motion to suppress (Filing No. 55) is denied.
       6.      Defendant Charles Neil Parker’s motion to suppress (Filing No. 48) is denied.


       Dated this 16th day of April 2019.


                                                     BY THE COURT:



                                                     Robert F. Rossiter, Jr.
                                                     United States District Judge




                                                2
